Case: 18-10361      Document: 00514815279         Page: 1    Date Filed: 01/30/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                    No. 18-10361                            FILED
                                  Summary Calendar                   January 30, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JASON MOODY,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CR-208-1


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Jason Moody pleaded guilty to being a felon in possession of a firearm in
violation of 18 U.S.C. § 922(g)(1) and was sentenced to the statutory maximum
term of imprisonment of 120 months and three years of supervised release.
Moody argues that the preponderance of the evidence did not support the
district court’s finding that the $9,253 in cash seized represented the proceeds
of drug trafficking.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10361    Document: 00514815279     Page: 2   Date Filed: 01/30/2019


                                 No. 18-10361

      Following United States v. Booker, 543 U.S. 220 (2005), sentences are
reviewed for reasonableness in light of the sentencing factors in 18 U.S.C.
§ 3553(a).   United States v. Mares, 402 F.3d 511, 519-20 (5th Cir. 2005).
Pursuant to Gall v. United States, 552 U.S. 38, 51 (2007), this court engages in
a bifurcated review process of the sentence imposed by the district court.
United States v. Delgado-Martinez, 564 F.3d 750, 752 (5th Cir. 2009). First,
this court considers whether the district court committed a “significant
procedural error,” such as miscalculating the advisory guideline range. Id.
Here, Moody challenges his sentence for procedural error only related to the
quantity of drugs used to calculate his offense level.      The district court’s
calculation of the quantity of drugs involved in an offense is a factual
determination reviewed for clear error. United States v. Betancourt, 422 F.3d
240, 246 (5th Cir. 2005).
      In estimating drug quantity, a district court’s finding need not be limited
to the actual quantities of drugs seized. United States v. Medina, 161 F.3d 867,
876 (5th Cir. 1998). A district court may convert cash into drug quantities
based upon a determination that the cash represented proceeds of drug
transactions. See United States v. Johnston, 127 F.3d 380, 403 (5th Cir. 1997);
see also § 2D1.1, comment. (n.5).
      The district court converted the $9,253 cash seized from Moody’s home
and/or turned in by his mother to drug quantities based on the facts in the
presentence report (PSR) showing that $3,909 of the cash was found on
Moody’s bed next to a stash of methamphetamine; the fact that Moody asked
his mother to retrieve the cash hidden in his drawer ($5,345) which the police
had apparently missed due to his having a “decoy” safe; the fact that his
employment as a seasonal boat mechanic made it unlikely that the money
came from his employment and that he was thousands of dollars in debt,



                                       2
    Case: 18-10361    Document: 00514815279       Page: 3   Date Filed: 01/30/2019


                                   No. 18-10361

negating the possibility that the money was savings; and the fact that his text
messages showed that he was dealing in large quantities of methamphetamine
for substantial amounts.
      The district court’s factual finding that the reliable evidence in the
PSR supported the conversion of the cash seized to drug-quantity amounts was
plausible in light of the record as a whole and was not clearly erroneous.
See Betancourt, 422 F.3d at 246.
      AFFIRMED.




                                        3